Citation Nr: 1424489	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  07-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Attorney



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1988.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the RO.

The Veteran initially submitted a claim of service connection for PTSD.  However, the medical evidence shows that she has been diagnosed with various psychiatric disorders.  Therefore, the issue, as reflected on the title page of this decision, was broadened to also include service connection for any acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).

The Board remanded the case for additional development in October 2010.  In a December 2012 decision, the Board denied claims of service connection for PTSD and an acquired psychiatric disorder other than PTSD.  

The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Joint Motion for Remand, the Court vacated the December 2012 Board decision and remanded the issues to the Board for readjudication.

In March 2013, temporary folders associated with the Veteran's claims of service connection for bilateral hearing loss and tinnitus were sent to the Board and associated with the claims folder.  These folders indicated that the Veteran also had pending claims of service connection for bilateral hearing loss and tinnitus.  These issues have therefore been added to the current appeal.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents reveals VA treatment records relevant to the issue on appeal.

The issues of service connection for bilateral hearing loss and tinnitus are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to an innocently acquired psychiatric disorder in service or for many years thereafter.  

2.  The Veteran's reports of having experienced  a sexual assault during service are found to be inconsistent and of limited credibility.

2.  The probative evidence of record does not serve to establish that the Veteran suffered a sexual assault during her period of active service.

3.  The Veteran is not shown to have a diagnosis of PTSD that is due to a documented sexual assault or other event or incident of her  period of active service.

4.  The Veteran is not shown to have an innocently acquired psychiatric disorder that had its clinical onset during service or otherwise was be due to event or incident of her active service.   


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by PTSD due to disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The Veteran does not have another innocently acquired psychiatric disability due to disease or injury that was incurred in or aggravated by active service; nor may a psychosis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1112(b)(2)(A), 1131, 5103, 5103A, 5107 (West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. § 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  

VA notified the Veteran in July 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The Veteran was notified that evidence other than service records may corroborate the claimed assault in a statement of the case dated in November 2006.  See § 3.304(f)(5).  The issues were readjudicated in February 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 


Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 CFR § 4.125(a), medical evidence linking current symptoms to an in service stressor, and, in some circumstances, credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

The diagnostic criteria, including those related to stressors, set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2013).  

A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror.  A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection.  "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  

The Court has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor."  Dizoglio, 9 Vet. App. 163.  Therefore, the Veteran's lay testimony is insufficient, standing alone, to establish service connection.

The regulations governing PTSD were amended, effective on July 13, 2010.  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  Id.  

When a claim of entitlement to service connection for PTSD is premised upon an alleged personal assault, evidence from sources other than service records may corroborate the veteran's account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members or colleagues, related medical records, law enforcement records, and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304(f)(5).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to PTSD claims premised upon alleged personal assaults.  In particular, the Court held in Patton that the provisions in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

The M21-1MR provisions regarding claims of PTSD based on personal assault provide that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  Particular requirements are established regarding the development of "alternative sources" of information because service records may be devoid of evidence, given that many victims of personal assaults, especially sexual assaults and domestic violence, do not file official reports either with military or civilian authorities.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b.  

Further, the relevant provisions of M21-1MR indicate that behavior changes that occurred around the time of the incident may indicate the occurrence of an in-service stressor and that "[s]econdary evidence may need interpretation by a clinician, especially if the claim involves behavior changes" and "[e]vidence that documents behavior changes may require interpretation in relation to the medical diagnosis by a neuropsychiatric physician."  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  

Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  

An evaluation of the probative value of a medical opinion or diagnosis is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusions reached.  The Board may then determine the credibility and weight to be attached to such opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  

Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

The Veteran contends that she developed PTSD as a result of a sexual assault in service.  At the time she filed her claim in June 2005, the Veteran alleged that she was sexually assaulted around May 1978.  She did not provide any additional information about the claimed assault at that time.

The service treatment records do not show treatment for PTSD or complaints or findings referable to a psychiatric disorder.  There is no evidence showing corroborative factors that might help verify her claim such as evidence showing that she sought sexually transmitted disease screening or pregnancy testing around the time of the claimed assault.  See 38 C.F.R. § 3.304(f)(5).  Significantly, the Veteran did not complain of any psychiatric symptoms at the time of her separation examination in August 1988.

The Veteran's enlisted performance reports are generally positive, with no significant changes noted after the time of the alleged attack.  There was a notable decline in performance during the 1982-1983 reporting period, but this was years after the claimed 1978 sexual assault.  The enlisted performance reports before and after that year were positive, and therefore these records do not provide any evidence which could help to corroborate the Veteran's claims.

The VA and Vet Center treatment records show a long history of treatment for PTSD since the mid-1990s, at times specifically stated to be related to childhood trauma.  At many treatment sessions from 1994 to the present, the Veteran discussed the abuse she experienced as a child and the continuing difficulties she had from that.  

In a May 1995 psychological evaluation, the Veteran reported that she had been molested by her sister's husband since she was 5 or 6 years old, that her brothers had attempted to rape her even though she "successfully fought them off," and that she had witnessed her father sexually abusing her sister when she was young.  

The clinical psychologist found that the Veteran had major depression that was triggered by her daughter reaching the age when the Veteran had been abused.  

During a January 1997 VA period of hospitalization, the Veteran reported that she was raped by "virtually everyone" she knew including her father, brothers, and brother in law."  

Other diagnoses given to the Veteran have included those of anxiety disorder, major depressive disorder, personality disorder, substance dependence, and dysthymic disorder.  

In the treatment records over the years, there are repeated discussions of child abuse suffered by the Veteran.  On numerous occasions, the Veteran reported being sexually abused by several relatives as a child and having fears that her own daughter was sexually abused.   

In a June 1997 evaluation, the Veteran reported "that there were many attempted rapes of her while she was in the military" in addition to many other instances of abuse in her life.  

In a January 1998 evaluation, however, the Veteran reported that she "was regularly and repeatedly physical, emotionally and sexually abused by multiple persons throughout her childhood years," and made no mention of any problems that might have occurred while she was in the military.

The Veteran reported at a March 2004 therapy appointment that she was sexually assaulted during service.  Notably, that treatment record stated that the Veteran was married at the time of the assault and thought that this would protect her.  Significantly, the Veteran did not get married until October 1980, more than two years after the 1978 claimed assault.  

Therefore, this statement raises credibility questions concerning the current claim since it is inconsistent with the Veteran's current report that the sexual assault occurred in May 1978.  

The Veteran also referred to having PTSD symptoms caused by both childhood and military events at an October 2000 evaluation, although a March 2001 evaluation signed by the same psychologist who interviewed the appellant in October 2000 noted that her PTSD was not related to service.

More recent VA treatment records showed that the Veteran reported experiencing sexual harassment, sexual assault, interactions with a "sociopath,"  and persecution by her superiors when she was in the Navy.  These records also continued to mention the child sexual abuse of the Veteran and her difficulty coping with that.  The Veteran's self-reported history of childhood abuse was referenced far more frequently than the alleged in service experiences. 

In connection with August 2009 treatment for PTSD, the Veteran stated that her trauma had been witnessing another woman being raped and that she felt a lot of shame and guilt when she thought about this event.  In a treatment session with a social worker in August 2009, when asked about her in-service stressor event, she further stated that "she witnessed another woman get raped while she was stationed in Hawaii and she froze instead of helping her."  She also reported having nightmares about the sexual abuse she underwent as a child.

The Veteran has also submitted diary entries which discussed abuse, harassment, and disciplinary problems that she claimed occurred during her service.  In a diary entry dated in May 2005, the Veteran wrote that she applied for service-connected disability and that this was the first time she discussed the sexual assault in 27 years.  Apparently, the Veteran was instructed to write in her diary by the coordinator of a women's group in 2005.  At that time, she described a sexual assault by two men that occurred while she was stationed in Italy.  

In a February 2006 diary entry, the Veteran wrote that she did not remember the claimed assault when she first started coming to VA for psychiatric treatment, but more recently had recalled the assault and numerous instances of sexual harassment which occurred while she was in the military.  

The Veteran also wrote that she was angry that her disability claim was turned down, stating that, after she was sexually assaulted by two men in the Navy, she was in no condition to talk about her experiences at the time.

The Veteran submitted a letter from her sister who related that she saw her after service in 1991.  In 1991, the Veteran was reportedly distant and was drinking a lot.  The Veteran reported at that time that she was "really sad" and was having difficulty flying on airplanes and was being violent at times. She could not sleep at night due to bad dreams. 

The sister also wrote that this represented a significant change from the Veteran's behavior before service.  While the sister reported observing behavioral changes in the Veteran in 1991, this was many years after the claimed sexual assault.  Hence, it does not tend to corroborate the 1978 assault. 

The Veteran was afforded a VA examination in August 2011 and reported having a history of childhood physical and sexual abuse, but stated that her claimed stressor was a sexual assault that occurred in Italy in 1978.  

Following the examination, the VA examiner diagnosed PTSD related to military sexual trauma.  The examiner wrote that she believed that this represented a fear of "hostile military or terrorist activity."  

The examiner provided no rationale for this statement, and the statement appears to have been written in error as there is no evidence suggesting that the Veteran was claiming that her PTSD stemmed from such fear.  It is clear that the Veteran's claim is based on an alleged in-service sexual assault in Italy.  She is not claiming that she was sexually assaulted by enemy forces or that the alleged assault was due to terrorist activity.  

In a November 2011 addendum, the examiner clarified that she believed that the Veteran's PTSD resulted from military sexual trauma and not from a generalized fear of hostile military or terrorist activity.

Based on careful review of the record, the Board concludes that the evidence does not corroborate the existence of the Veteran's claimed stressor and her testimony alone is inadequate to establish the occurrence of the claimed non-combat stressor.  Dizoglio, 9 Vet. App. at 166.  There must be independent evidence to corroborate the occurrence of the claimed stressor, in this case, a personal assault.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

There is no such evidence in this case.  There is no evidence of any such factors as behavioral changes, an in-service request for transfer to another duty station, deterioration in work performance, unexplained psychiatric difficulties, or unexplained social or economic behavior changes.  

The only evidence of deteriorated work performance was from a reporting period a few years after the alleged assault and appeared to be limited to that one year.  While the Veteran apparently began abusing substances some time during her 10 years in service, there is no evidence that this first occurred soon after the alleged assault in May 1978.  

Furthermore, the Board does not find the Veteran's lay statements to be credible.  See Caluza, 7 Vet. App. 511.  For many years of treatment, the Veteran asserted only that she had experienced severe emotional, physical and sexual abuse as a child, and medical professionals found that this was the source of her PTSD.  

Only after 19 years from when the alleged incident occurred did the Veteran begin to state that she had been sexually assaulted in service.  The Veteran's account of what exactly happened to her in service also had varied significantly at different times.  

The Veteran has on several occasions stated to a treating medical professional that she only witnessed the rape of a female colleague in service, yet she stated to the VA examiner that she had been assaulted herself.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

On another occasion, the Veteran reported being the victim of an attempted rape.  These considerable inconsistencies give raise to significant doubt about the credibility of the Veteran's statements, and the Board is therefore unable to accept her lay assertions as probative evidence that the claimed stressor occurred in the absence of any corroborating other evidence.

There are no records from law enforcement authorities or rape crisis centers or contemporaneous physical or mental health treatment records reflective of a claimed assault.  The Board acknowledges that the absence of service records documenting an unreported sexual assault is not pertinent evidence that the sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).  

While "the absence of a report of an unreported sexual assault is too ambiguous to have probative value," neither can it provide any positive proof that the claimed sexual assault did occur.  Id. at 1318.  

VA has looked beyond merely service treatment records to attempt to corroborate the Veteran's accounts, looking at lay statements and behavioral and performance changes during service.  See 38 C.F.R. § 3.304(f)(5).  None of the records, however, shows any indication that the Veteran sought any medical treatment for any related disorder during the period following the claimed assault, nor is there any evidence of behavioral changes at that time.  

The lay statements submitted by the Veteran's sister discuss only behavioral changes occurring in 1991, which was 13 years after the claimed assault, and can therefore not be given any weight by the Board with regards to establishing the occurrence of an event in 1978.

The postservice treatment records show a great deal of treatment related to child sexual abuse, but these records are nearly  negative for any mention of the alleged in service assault.  

Although the VA examiner apparently accepted the Veteran's report of the in-service sexual assault and diagnosed PTSD related to military sexual trauma, the Board has found that the Veteran's assertions regarding her claimed in-service sexual assault are not credible, and therefore the medical opinion which is based entirely on the Veteran's own lay assertions is of minimal probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (An opinion based upon an inaccurate factual premise has no probative value.).  The examiner did not cite to any source other than the Veteran's own lay statements as the basis for the opinion.

The Board acknowledges that interpretation of behavior changes by a clinician in relation to a medical diagnosis can provide the evidence necessary to corroborate the occurrence of an in-service stressor in cases of military sexual trauma.  See Patton, 12 Vet. App. 272.  

In this case, the Veteran's treating psychiatric caregiver and the VA examiner have stated that the PTSD was caused, at least in part, by sexual assault during her military service.  The Board does not, however, find that these opinions carry any probative weight in light of the other evidence of record.  

In Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit affirmed the Board's obligation to consider all available evidence relevant to the corroboration of the alleged stressor, pursuant to 38 C.F.R. § 3.304(f)(5).  It further noted that "[t]he mere submission of a medical opinion, pursuant to 38 C.F.R. § 3.304(f)(5), does not preclude the Board from making a factual determination regarding the weight to be given that opinion."  Menegassi, 638 F.3d at Fn. 1.  The Board may therefore weigh each medical opinion in the context of the other evidence of record.  Id.  

It is the province of the Board to independently assess the quality of the evidence before it, and the Board holds the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d 1477; see also Jefferson, 271 F.3d 1072.  

The Board, as the fact-finder, finds that the Veteran's lay statements regarding her alleged in-service sexual assault are internally inconsistent as well as inconsistent with all other evidence of record.  

These statements are therefore not probative evidence towards establishing the occurrence of the claimed in-service stressor, and a medical opinion based solely on these lay statements is likewise not probative corroboration of the alleged stressor in light of the other evidence of record.  

Insofar as there is no other independent evidence that corroborates the occurrence of the claimed personal assault, service connection for PTSD must be denied.

The Board notes that the Veteran has, at times, been diagnosed with various other psychiatric disorders.  There is, however, no competent evidence suggesting that any diagnosed acquired psychiatric disorders is related to the Veteran's military service, and the appellant has not claimed that any psychiatric disorder other than PTSD occurred due to her military service.  

To the extent that the Veteran is asserting that she has a psychiatric disorder other than PTSD which was caused by her military service, this assertion holds no probative value, as she is not competent to provide a medical opinion on the etiology of a psychiatric disorder.  

Psychiatric diagnoses and opinions as to etiology are questions which require specialized knowledge to determine, and the Board can assign no probative weight to the Veteran's lay assertions regarding the etiology of any psychiatric disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Without competent and probative evidence indicating that the Veteran has a psychiatric disorder that was caused by or otherwise related to her service, service connection is not warranted.

The Board also considered whether service connection for a psychiatric disorder is warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  In this case, while the Veteran's VA treatment records do show evidence of psychotic symptoms beginning in the mid-1990s, there is no evidence that the Veteran had a compensably disabling psychosis within one year of her separation from active duty.  The Veteran has not alleged that she had any medical treatment for a psychiatric disorder during service or within a year of separation from active duty.  Therefore, this presumption is not applicable in the current case.

In short, there is no competent and probative evidence verifying the claimed stressor event for PTSD or showing that the Veteran has a psychiatric disability which has been connected through competent and probative evidence to her service, either directly or presumptively.  Accordingly, the preponderance of the evidence is against the claim for service connection.

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than PTSD is denied.


REMAND

The Veteran asserts that she has bilateral hearing loss which was caused by frequent high pitched noise exposure during her work as a radio operator in the military.  She stated that she was found to have hearing loss in 1987, just before her separation from service.  The Veteran has not yet been afforded a VA examination in order to determine the nature and etiology of any hearing loss disorder that may be present.

Additionally, the Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran may have perfected an appeal as to a claim of service connection for tinnitus, but this appeal has not yet been associated with the paper claims file and may be located in a temporary file at the RO.  

If this appeal cannot be located, the Veteran must be contacted in order to determine whether she had filed a timely substantive appeal to the Board as to this issue.

Accordingly, these remaining matters are REMANDED for the following action:

1.  The AOJ should locate and associate with the claims file any additional temporary folders that are being maintained at the RO on behalf of the Veteran, to include any correspondence from the Veteran regarding her Substantive Appeal as to the matter of service connection for tinnitus.

If the Veteran's Substantive Appeal cannot be located, the Veteran must be contacted in order to determine whether she had filed a timely Substantive Appeal to the Board as to this issue and wishes to continue the appeal at this time.

2.  The AOJ should send to the Veteran and her representative a letter requesting that she provide sufficient information and, if necessary, authorization to enable it to obtain any additional medical evidence pertinent to the appeal that is not currently of record.

The Veteran should be specifically asked to provide medical evidence documenting diagnosis or treatment of bilateral hearing loss in 1987 or in the years following her separation from service.

3.  The AOJ also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the Veteran's bilateral hearing loss.  The Veteran's claims folder and any pertinent records from Virtual VA and VBMS must be made available for the examiner's review prior to the entry of any opinion.  A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner must make note of the Veteran's lay assertions that she was exposed to high frequency noise while working as a radio operator.

All appropriate testing should be conducted, and the examiner must provide an opinion as to whether it is as likely as not (that is, a probability of 50 percent or greater) that any current hearing loss disability had its clinical onset in service or otherwise is due to an event or incident of the Veteran's active service.  In responding the examiner is asked to indicate whether there is other likely etiology of hearing loss, if unrelated to service, to include advancing age, infection, or other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation, the examiner should so state and should provide reasoning as to why a conclusion would be so outside the norm that such an opinion is not possible.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that her lay statements must be taken into account in formulating the requested opinion.

4.  The AOJ must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5.  The AOJ must review any examination report and medical opinion to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

6.  After completing all indicated development, the AOJ must readjudicate the claims remaining on appeal in light of all the evidence of record  If any benefit sought on appeal remains denied, the Veteran and her representative must be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


